               Case 18-50384-JTD         Doc 585     Filed 02/11/20      Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

NNN 400 CAPITOL CENTER 16, LLC, et al.,                Case No. 16-12728 (JTD)
                                                       (Jointly Administered)
                        Debtors.


NNN 400 CAPITOL CENTER, LLC, et al.,
                                                       Adv. No. 18-50384-JTD
                        Plaintiffs,
                                                       Related to Adv. Docket Nos. 376, 379, 380 and 382

v.

WELLS FARGO BANK, N.A., et al.,

                        Defendants.




          CERTIFICATION OF COUNSEL REGARDING ORDER GRANTING
        DEFENDANTS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING
           DEFENDANTS TO FILE UNDER SEAL EXHIBITS 1–3 AND 7 TO
     DEFENDANTS’ REPLY BRIEF IN FURTHER SUPPORT OF THEIR MOTION TO
        CONTINUE TRIAL TO A DATE NO LATER THAN THE END OF Q1 2020

         The undersigned, each counsel of record to the certain of the defendants (collectively, the

“Defendants”) in the above-captioned adversary proceeding (the “Adversary Proceeding”),

hereby jointly certify as follows:

         1.     On November 13, 2019, the Defendants filed Defendants' Reply Brief In Further

Support of Their Motion To Continue Trial To A Date No Later Than The End of Q1 2020 [Adv.

D.I. 376] (the “Reply Brief”).

         2.     Contemporaneously with the Reply Brief, the Defendants filed a separate motion

seeking to seal Exhibits 1, 2, 4 and 7 to the Reply Brief (the “Motion to Seal”). See Adv. D.I.
              Case 18-50384-JTD          Doc 585      Filed 02/11/20   Page 2 of 4




382. A proposed form of order granting the Motion to Seal was filed with the Motion to Seal

(the “Original Proposed Order”).

       3.      Following the filing of the Motion to Seal, counsel for the Office of the United

States Trustee contacted the undersigned and requested that certain language be added to the

Original Proposed Order. Specifically, the Office of the United States Trustee wanted to make

clear that the relief provided for in the Original Proposed Order was limited to the Reply Brief

and was not a predetermination that the exhibits that were the subject of the Motion to Seal may

be sealed at trial in the Adversary Proceeding.

       4.      The Defendants have no objection to the language that was requested by the

Office of the United States Trustee being included in the order granting the Motion to Seal.

       5.      Attached hereto as Exhibit “A” is a revised Proposed Order (the “Revised

Proposed Order”) that incorporates the language requested by the Office of the United States

Trustee and certain non-substantive edits. A redline comparing the Revised Proposed Order to

the Original Proposed Order is attached hereto as Exhibit “B”.

       6.      Counsel to the Office of the United States Trustee has reviewed the Revised

Proposed Order and advised the undersigned that the Office of the United States Trustee does not

oppose entry of the Revised Proposed Order.

       7.      No other response or objection to the Motion to Seal was filed on the docket or

received by counsel to the Defendants.




                                                  2
               Case 18-50384-JTD       Doc 585       Filed 02/11/20   Page 3 of 4




        WHEREFORE, based on the foregoing, the undersigned respectfully request entry of the

 Revised Proposed Order, in substantially the form attached hereto as Exhibit A, at the Court’s

 earliest convenience.

                                           Respectfully submitted,

Dated: February 11, 2020                  DUANE MORRIS LLP

                                          /s/ Sommer L. Ross
                                          Sommer L. Ross (DE 4598)
                                          222 Delaware Avenue, Ste. 1600
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 657-4900
                                          Email: slross@duanemorris.com

                                          -and

                                          Paul E. Chronis, Esq. (admitted pro hac vice)
                                          190 South LaSalle Street, Suite 3700
                                          Chicago, Illinois 60603
                                          Telephone: (312) 499-6700
                                          Facsimile: (312) 499-6701
                                          Email: pechronis@duanemorris.com

                                          -and-

                                          Meagen E. Leary, Esq. (admitted pro hac vice)
                                          Spear Tower
                                          One Market Plaza, Suite 2200
                                          San Francisco, CA 94105
                                          Telephone: (415) 957-5000
                                          E-mail: meleary@duanemorris.com

                                          Counsel to Wells Fargo Bank, N.A., in its capacity as
                                          Trustee for the Registered Holders of Comm 2006-
                                          Commercial Mortgage Pass Through Certificates,
                                          Berkadia Commercial Mortgage, LLC, LNR
                                          Partners, LLC, Little Rock-400 West Capitol Trust,
                                          and (v) Taconic Capital Advisors L.P.,




                                                 3
              Case 18-50384-JTD   Doc 585   Filed 02/11/20   Page 4 of 4




Dated: February 11, 2020            Morris James LLP

                                    /s/ Brett D. Fallon
                                    Brett D. Fallon, Esq. (No. 2480)
                                    500 Delaware Avenue, Ste. 1500
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 888-6888
                                    Email: bfallon@morrisjames.com

                                    -and-

                                    Frost Brown Todd LLC
                                    Josh Denton (admitted pro hac vice)
                                    Jason Bergeron (admitted pro hac vice)
                                    150 3rd Avenue South, Suite 1900
                                    Nashville, Tennessee 37201
                                    Telephone: (615) 251-5550
                                    jbergeron@fbtlaw.com
                                    jdenton@fbtlaw.com

                                    Counsel to Somera Road Inc.




                                        4
